DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not describe the spoke attachment element having “a radially inner end and a radially outer end” with the holding surface being “positioned between said radially inner end and said radially outer end” as set forth in claim 1.
The specification does not describe the holding surface being “positioned between the radially inner end and the radially outer end and closer to the radially inner end than to the radially outer end” as set forth in claim 11.
The specification does not describe the “holding surface defined between a radially inner end and a radially outer end of said spoke attachment element” as set forth in claim 15.
The specification does not describe “the radially outer end of the spoke attachment element is positioned radially outward from the at least one holding element” as set forth in each of claims 18-20.



Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 4-10 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding independent claim 1, there is no support in the original disclosure for the spoke attachment element being “slidably inserted into the spoke attachment hole” (emphasis added).
	Regarding independent claims 15 and 17, there is no support in the original disclosure for “making the spoke attachment element to slide into the spoke attachment hole”.
	Regarding independent claim 16, there is no support in the original disclosure for the spoke attachment element being “configured to slide within said spoke attachment hole”.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mercat et al. (FR 2813558 A1; previously cited by Applicant; hereinafter “Mercat”)
Mercat discloses a method for assembling a spoked bicycle wheel, comprising the steps of: making a rim 1 having a plurality of spoke attachment holes 7; inserting a spoke attachment element 14 in the rim; placing said spoke attachment element at a respective spoke attachment 10 with said spoke attachment element (Fig. 1); wherein the step of partially inserting said spoke attachment element in said spoke attachment hole comprises moving a holding surface (unlabeled surface of 25 that abuts 61 as shown in Fig. 1) defined between a radially inner end and a radially outer end of said spoke attachment element (shown below in reproduced and annotated Fig. 1 of Mercat) into a radially inner position with respect to a holding element 61 defined in said wheel so that a movement of said spoke attachment element along a radially outer direction is prevented by an abutment between said holding element and said holding surface (evident from Fig. 1).  

    PNG
    media_image1.png
    668
    586
    media_image1.png
    Greyscale


	Nonetheless, to have made the spoke attachment hole to “slide” as it is being partially inserted into the spoke attachment hole would have been obvious to one having ordinary skill in the art as a well-known assembling method for assembling one element inside of another cylindrically-shaped element to ensure the proper positioning thereof.

9.	Claims 1, 4-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mercat in view of Maltauro et al. (EP 2422959 A1; previously cited by Applicant; hereinafter “Maltauro”) and Goto (US 2012/0212036 A1; previously cited by Applicant).
Regarding claims 1, 6, 8 and 9, Mercat discloses a spoked bicycle wheel, comprising: a rim 1 and having at least one spoke attachment chamber (unlabeled, but shown in Figs. 1 and 3) having an upper bridge at 3 and a lower bridge at 2 that is provided with a plurality of spoke attachment holes 7, a plurality of spokes 10 coupled with the rim at said spoke attachment holes (Figs. 1 and 3), a spoke attachment element 14 having a radially inner end and a radially outer end (shown in reproduced and annotated Fig. 1 of Mercat where the respective ends are shown by the dotted lines that bound the radial boundaries of the spoke attachment element), where said radially outer end is received within said spoke attachment chamber (Fig. 1), wherein said spoke attachment element is inserted into the spoke attachment hole (Fig. 1), wherein said wheel comprises at least one holding element (either 61 in the embodiment shown in Fig. 1 or 71a, 71b, 71c, 71d in the embodiment shown in Figs. 3 and 4) that prevents movement of said spoke 25 of spoke attachment element 14 that abuts 61 as shown in Fig. 1) that is positioned between said radially inner end and said radially outer end (shown below in reproduced and annotated Fig. 1 of Mercat) and is in abutment against said at least one holding element (Figs. 1 and 3), wherein said spoke attachment element comprises an abutment surface (surface of enlarged head 25 of spoke attachment element 14 that contacts seat 21 of threaded end piece or insert 12) configured to abut against the rim, or against an insert 12 in abutment against the rim, so as to prevent the movement of said spoke attachment element along a radially inner direction (evident from Fig. 1), wherein said at least one holding element is defined in an elastically deformable element (71a, 71b, 71c, 71d) coupled with said rim at said spoke attachment hole (Fig. 3), and wherein said at least one holding element is defined in an insert 61 arranged inside said at least one spoke attachment chamber and in abutment against said rim at said spoke attachment hole (Fig. 1), the insert comprising a first through hole arranged coaxially to said spoke attachment hole and crossed by said spoke attachment element (note enlarged head 25 of spoke attachment element 14 crosses the first through hole of insert 61 as shown in Fig. 1). 
Regarding claim 16, Mercat discloses a spoked bicycle wheel, comprising: a rim 1 and having at least one spoke attachment chamber (unlabeled, but shown in Figs. 1 and 3) provided with a plurality of spoke attachment holes 7, a plurality of spokes 10 coupled with the rim at said spoke attachment holes (Figs. 1 and 3), a spoke attachment element 14 partially inserted in said spoke attachment hole such that the spoke attachment element is configured to (i.e., capable of ) slide within said spoke attachment hole (Fig. 1), wherein said spoke attachment element comprises a stem (comprised of 26 and 27) configured to be inserted in said spoke attachment 25 configured to abut against the rim, or against an insert 12 in abutment against the rim, at said spoke attachment hole (Fig. 1), wherein said wheel comprises at least one holding element (either 61 in the embodiment shown in Fig. 1 or 71a, 71b, 71c, 71d in the embodiment shown in Figs. 3 and 4) that prevents movement of said spoke attachment element along a radially outer direction and said spoke attachment element comprises a holding surface (unlabeled surface of enlarged head 25 of spoke attachment element 14 that abuts 61 as shown in Fig. 1) in abutment against said at least one holding element (Figs. 1 and 3),
Regarding claim 17, Mercat discloses a method for assembling a spoked bicycle wheel, comprising the steps of: making a rim 1 having a plurality of spoke attachment holes 7; inserting a spoke attachment element 14 in the rim; wherein said spoke attachment element comprises a stem (comprised of 26 and 27) configured to be inserted in said spoke attachment hole (Fig. 1) and an enlarged head 25 configured to abut against the rim, or against an insert 12 in abutment against the rim, at said spoke attachment hole (Fig. 1), bringing said spoke attachment element at a respective spoke attachment hole (Fig. 1); partially inserting said stem in said spoke attachment hole (Fig. 1); and coupling a spoke 10 with said spoke attachment element (Fig. 1); wherein the step of partially inserting said stem in said spoke attachment hole comprises bringing a holding surface (unlabeled surface of 25 that abuts 61 as shown in Fig. 1) defined in said spoke attachment element into a radially inner position with respect to a holding element 61 defined in said wheel so that a movement of said spoke attachment element along a radially outer direction is prevented by an abutment between said holding element and said holding surface (evident from Fig. 1).  


    PNG
    media_image2.png
    668
    586
    media_image2.png
    Greyscale

	Regarding claims 1 and 17, Mercat fails to disclose the spoke attachment being “slidably inserted” or making the spoke attachment “slide” into the spoke attachment hole.  Instead, Mercat describes the spoke attachment element being fitted into the housing as it is being partially inserted in the spoke attachment hole.

Regarding claims 1 and 16, Mercat fails to disclose its rim being made at least partially from composite material.
Maltauro, however, teaches a spoke wheel for bicycle in which the rim is made at least partially from composite material (Abstract).
	It would have been obvious to one having ordinary skill in the art to have modified the spoked wheel of Mercat by forming its rim at least partially from composite material, such as taught by Maltauro, to provide desired and predictable material and physical properties such as a good strength-to-weight ratio.
	Regarding claims 1, 16 and 17, Mercat, as modified by Maltauro, further fails to disclose the radially inner end of the spoke attachment element not projecting radially beyond the lower bridge of the rim or the spoke attachment element not projecting radially from the rim internally with respect to the rim.
	Goto, however, teaches a spoked bicycle wheel in which a radially inner end of the spoke attachment element 250 does not project radially beyond the lower bridge of the rim 218 (Fig. 25).
	It would have been obvious to one having ordinary skill in the art to have modified the spoked wheel of Mercat, as modified by Maltauro, by arranging its spoke attachment element such that the spoke attachment element and a radially inner end thereof does not project radially beyond the lower bridge of the rim, such as taught by Goto, as a well-known alternative 
	Regarding claim 4, it is noted that the claimed length further defines an alternative limitation (i.e., said second end “projects radially beyond said rim by a length no greater than a diameter of the spoke at said spoke attachment hole”) that is not required by claim 1 inasmuch as Mercat, as modified by Maltauro and Goto, would result in the second end of the spoke attachment element not projecting radially beyond the rim.
	Regarding claim 5, Mercat, as modified by Maltauro, fails to disclose a sealing element coupled with said rim at said respective spoke attachment hole and comprising a through hole in which a radially inner end portion of a respective spoke attachment element is inserted.
	Goto, however, teaches a spoked bicycle wheel comprising a sealing element 52 coupled with a rim 18 at a respective spoke attachment hole 38 and comprising a through hole (unlabeled, but shown) in which a radially inner end portion 54 of a respective spoke attachment element 50 is inserted (note at least the embodiment shown in Figs. 4-7).
	It would have been obvious to one having ordinary skill in the art to have modified the spoked wheel of Mercat, as modified by Maltauro, by including the claimed sealing element, such as taught by Goto, to provide predictable results for helping prevent the ingress of dirt and debris inside the spoke attachment chamber of the rim.
Regarding claim 7, Mercat fails to expressly disclose its at least one holding element being made in a single piece with the rim at the spoke attachment hole.  Instead, the holding element 61 of Mercat is shown to be a separate part from the rim.
Nonetheless, to have formed the holding element as a single piece with the rim at the spoke attachment hole would have been obvious to one having ordinary skill in the art as a mere In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
	Regarding claim 10, Mercat, as modified by Maltauro, fails to expressly disclose the wheel being a tubeless type.
	Goto, however, in paragraph [0039] teaches that the rim 18 “can be adapted to a tubeless tire wheel as needed and/or desired”.
	It would have been obvious to one having ordinary skill in the art to have modified the wheel of Mercat, as modified by Maltauro, so that it is a tubeless type, such as taught by Goto, as a well-known wheel type that would provide predictable results for providing traction for the wheel while eliminating the need for a separate inner tube.
Regarding claims 16 and 17, although Mercat discloses its spoke attachment element having a stem as noted above, Mercat fails to expressly disclose its stem having the claimed ribs and grooves arrangement.
	Goto, however, teaches a spoke attachment element in which the stem at 54 comprises a plurality of longitudinal ribs (unlabeled, but shown in at least Figs. 2 and 3) extending parallel to a longitudinal axis of the spoke attachment element and a plurality of longitudinal grooves (unlabeled, but shown in at least Figs. 2 and 3) each defined between two respective ribs (note at 
	It would have been obvious to one having ordinary skill in the art to have modified the spoke attachment element of Mercat by forming its stem with the claimed ribs and grooves arrangement, such as taught by Goto, to provide predictable results for better facilitating the engagement of the outer surface of the stem with a tool for the tensioning of the spoke.

10.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mercat in view of Goto.
	Although Mercat discloses its spoke attachment element having a stem as noted above, Mercat fails to expressly disclose its stem having the claimed ribs and grooves arrangement.
	Goto, however, teaches a spoke attachment element in which the stem at 54 comprises a plurality of longitudinal ribs (unlabeled, but shown in at least Figs. 2 and 3) extending parallel to a longitudinal axis of the spoke attachment element and a plurality of longitudinal grooves (unlabeled, but shown in at least Figs. 2 and 3) each defined between two respective ribs (note at least Figs. 2 and 3), and wherein said plurality of ribs have an outer bulk substantially equal to that of the spoke attachment hole (evident from Fig. 6).
	It would have been obvious to one having ordinary skill in the art to have modified the spoke attachment element of Mercat by forming its stem with the claimed ribs and grooves arrangement, such as taught by Goto, to provide predictable results for better facilitating the engagement of the outer surface of the stem with a tool for the tensioning of the spoke.


Response to Arguments
10.	Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that “Goto clearly discloses a completely different structures that requires and relies upon a threaded connection between the spoke attachment element and the spoke attachment hole”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As noted above, the base reference, Mercat, was merely modified by arranging its spoke attachment element such that the spoke attachment element and a radially inner end thereof does not project radially beyond the lower bridge of the rim, such as taught by Goto, as a well-known alternative arrangement that would better protect the spoke attachment element from damage during use of the spoked wheel while also improving the aerodynamic properties of the wheel.  In other words, the threaded connection taught by Goto was not bodily incorporated into the wheel of Mercat as Applicant appears to argue.
Applicant’s arguments with respect to amended independent claim 11 and newly added claims 18-20 as defining over the prior art of record have been fully considered and are persuasive.  The prior art rejection of claims 11-13 have been withdrawn.  



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kip T Kotter/Primary Examiner, Art Unit 3617